On Motion for Rehearing.
In its motion for a rehearing, appellant contends that our statement that "appellee alleged that the policy of insurance was in the possession of appellant" was incorrect, because appellee only alleged that the policy "was not within his possession." The matter is wholly immaterial, because appellee alleged that he did not have the policy, but described it by number and date; alleged that he was covered by the policy, and that appellant had issued it; and demanded that appellant produce the policy at the trial, otherwise secondary evidence of its contents would be offered. Appellant did not produce the policy, and appellee offered the certified copy of the notice filed with the Industrial Accident Board that his employer had become a subscriber for insurance with appellant as carrier, giving the effective and expiration dates of the policy; which notice was prima facie proof of all facts stated therein; and which with other evidence showing the policy was substituted for another about the time the work commenced was sufficient to show prima facie that appellee was covered by the policy; and since appellant failed or refused to produce the policy, it will be presumed that it would not have benefited or aided appellant on this issue. 17 Tex.Jur. § 90, pp. 310-314, and cases there cited.
And since appellant failed to produce the policy, which no doubt would have shown the employees who were covered by it, appellant will not now be heard to give a doubtful and limited construction to the term "occupation hospital," as used in the notice filed with the insurance board, and as meaning only those employed to care for the sick were covered by the policy. Under the Workman's Compensation Act (Vernon's Ann.Civ.St. art. 8306 et seq.), *Page 284 
the contract of insurance is between the employer and the insurance company, for the benefit of the employee. It is matter of common knowledge that the employee is not furnished with a copy of the contract; and where, as in this case, the insurance company by proper pleadings is given notice to produce the policy in the suit of the employee thereon, we see no valid reason why the company should refuse to do so; and certainly the trial court and this court, in their efforts to construe the contract fairly as between the parties, should be furnished upon proper demand the policy of insurance in suit.
The motion for a rehearing will be overruled.
Overruled.